Citation Nr: 1409305	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition of the feet, to include athlete's foot and jungle rot.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for glaucoma.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back condition.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for benign prostatic hypertrophy.  

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In the rating action on appeal, the RO reopened the claim of service connection for diabetes mellitus and denied that claim on the merits.  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen. 

The issue of entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a December 2009 decision, the Board denied the Veteran's claims for service connection for diabetes mellitus, a skin condition of the feet, glaucoma, a low back condition, and benign prostatic hypertrophy.  The Veteran did not file a timely appeal.  

2.  The evidence received since the December 2009 Board decision regarding the Veteran's claim for service connection for diabetes mellitus is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim. 

3.  The evidence received since the December 2009 Board decision regarding the Veteran's claims for service connection for a skin condition of the feet, glaucoma, a low back condition and benign prostatic hypertrophy is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's disability claims.


CONCLUSIONS OF LAW

1.  The December 2009 Board decision that denied service connection for diabetes mellitus, a skin condition of the feet, glaucoma, a low back condition, and benign prostatic hypertrophy is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a skin condition of the feet, glaucoma, a low back condition, or benign prostatic hypertrophy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Secretary must look at the bases for the denial in the prior decision and provide the claimant with notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The duty to notify was satisfied via letters sent to the Veteran in July 2010 and January 2011.  Although the RO's correspondence referred to an October 2007 rating decision as the most recent denial of the claim, that rating decision was subsumed by the December 2009 Board decision.  The notice otherwise correctly identified the bases for the previous denials and the evidence that would be necessary to establish the claims.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records (STRs) and VA medical records identified by the Veteran as relevant to the appeal.  

The Veteran has not been provided VA examinations for his claims for service connection for a skin condition of the feet, glaucoma, a low back condition, or benign prostatic hypertrophy.  VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Here, as explained below, the record does not contain new and material evidence indicating an association between the Veteran's claimed disabilities and active duty service.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence

The Veteran was initially denied service connection for diabetes mellitus, a skin condition of the feet, glaucoma, a low back condition, or benign prostatic hypertrophy in an October 2007 rating decision.  He perfected an appeal and in a December 2009 decision, the Board denied service connection for these claims.  The Veteran did not appeal the December 2009 decision and it is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Diabetes Mellitus, Type II

For the diabetes mellitus claim, the evidence of record as of the December 2009 Board decision included the Veteran's service treatment records, VA medical records, private medical records from Dr. W. W., and a September 2007 VA examination.  The Board denied the claim because the Veteran did not have a current diagnosis of diabetes.

Evidence received since the December 2009 Board decision includes an undated letter that appears to be from the Memphis VA Medical Center (VAMC), VA medical records, and statements from the Veteran.  The undated letter indicates that the Veteran participated in the VA Agent Orange Registry and had an examination and laboratory tests that showed that he had diabetes mellitus, type II.  The letter also indicates that the Veteran is entitled to cost-free VAMC treatment for conditions found to be related to Agent Orange and herbicide exposure.  The letter is not signed or dated and there is no identifying information on the letter.  In his February 2013 substantive appeal, the Veteran indicated that Dr. J. W. at the Memphis VAMC diagnosed him with diabetes.  VA treatment records from Dr. J. W. dated March 2007 contains a plan to evaluate the Veteran for diabetes, but the Veteran's file contains no follow up on this plan.  

The Board finds that the undated letter and the Veteran's statements are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claims for service connection by showing that the Veteran may have a current diagnosis of diabetes.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered. 

As new and material evidence has been received, reopening of the claim for entitlement to service connection for diabetes mellitus, type II is warranted. 

IV. A Skin Condition of the Feet, Glaucoma, a Low Back Condition, and Benign Prostatic Hypertrophy

For the Veteran's claims for a skin condition of the feet, glaucoma, a low back condition and benign prostatic hypertrophy, the evidence of record as of the December 2009 Board decision included the Veteran's service treatment records, VA medical records, private medical records from Dr. W. W., and a September 2007 VA examination.  The Board found that while the Veteran had a current diagnosis of skin disorders of the feet, glaucoma and benign prostatic hypertrophy, these conditions were not presumptively associated with herbicide exposure.  The Board also found that there was no competent evidence to show that the Veteran's conditions were a direct result of his military service.  For the Veteran's low back condition claim, the Board found that the Veteran did not have a current diagnosis of a low back disorder.  

The evidence received since the December 2009 Board decision includes VA treatment records which are essentially duplicative of previously submitted evidence.  Specifically, the Veteran included copies of VA treatment records dated between November 2002 and March 2010.  These records indicate that the Veteran has a current diagnosis of skin disorders of the feet, glaucoma and benign prostatic hypertrophy.  These records do not show that the Veteran's current conditions are related to his service.  For the Veteran's low back condition claim, the submitted records do not show that the Veteran has a current diagnosis of a low back disorder. 

The Board finds that the record does not contain any new competent evidence of a link between the Veteran's skin condition of the feet, glaucoma, low back condition, or benign prostatic hypertrophy and active duty or that otherwise relates to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of these claims.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for diabetes mellitus, type II is granted. 

New and material evidence not having been submitted, reopening of the claims for service connection for a skin condition of the feet (to include athlete's foot and jungle rot), glaucoma, a low back condition and benign prostatic hypertrophy is denied. 


REMAND

The Veteran submitted an undated letter that indicates that he participated in the VA Agent Orange Registry and had an examination and laboratory tests that showed that he had diabetes mellitus, type II.  The Board finds that this evidence triggers VA's duty to assist the Veteran by obtaining a VA examination.  

In addition, the Veteran noted in his February 2013 substantive appeal that he was diagnosed with diabetes at the Memphis VAMC in 2007.  Although the Veteran's claims file includes a note indicating that he would undergo testing to determine whether he had diabetes in March 2007, there are no follow up records or records of the testing. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Medical Center treatment records related to the Memphis VAMC Agent Orange Program from March 2007 to the present.  In addition, obtain any outstanding VA treatment records since March 2011.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current diagnosis of diabetes mellitus, type II. 

3.  Then, readjudicate the issue of entitlement to service connection for diabetes mellitus, type II.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


